Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Pedro F. Suarez (Reg. No. 45,8951) on 06/16/2021.


In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) A computer-implemented method for integrating and visualizing media from a plurality of multimedia applications, the method comprising:
classifying, by one or more data processors, multimedia requirements in each of the plurality of multimedia applications, the classifying including identification of whether each of the plurality of multimedia application performs one or more processing functions including modifying images, extracting features, and/or converting images to text; 
deriving, by the one or more data processors, multimedia operations from the multimedia requirements, the derived multimedia operations including a face detection , wherein multimedia operations derived from the multimedia requirements include one or more of operations to resize, crop as modification, and mark artifacts in image;
extending, by the one or more data processors, the set of current integration patterns of an enterprise application integration system by a set of new patterns based on the classified requirements and derived multimedia operations;
defining, by the one or more data processors, conditions and expressions for a pattern configuration that can be executed by the one or more data processors as semantic, application-level constructs, wherein at least one of the constructs detects a face on an image; and
composing, by the one or more data processors, one or more patterns to a language with embedded multimedia operations and the pattern configuration, the language providing visualization and modeling for the enterprise application integration system.
2.	(Original) The computer-implemented method in accordance with claim 1, wherein the multimedia requirements are classified according to a processing function to be applied to the media.
3-4.	(Canceled) 
5.	(Previously Presented) The computer-implemented method in accordance with claim 1, wherein the semantic, application-level constructs include one or more constructs to extract an address and extract account data.

7.	(Currently Amended) A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
classifying, by one or more data processors, multimedia requirements in each of the plurality of multimedia applications, the classifying including identification of whether each of the plurality of multimedia application performs one or more processing functions including modifying images, extracting features, and/or converting images to text; 
deriving, by the one or more data processors, multimedia operations from the multimedia requirements, the derived multimedia operations including a face detection query operation and a set of current integration patterns, wherein multimedia operations derived from the multimedia requirements include one or more of operations to resize, crop as modification, and mark artifacts in image;
extending, by the one or more data processors, the set of current integration patterns of an enterprise application integration system by a set of new patterns 
defining, by the one or more data processors, conditions and expressions for a pattern configuration that can be executed by the one or more data processors as 
composing, by the one or more data processors, one or more patterns to a language with embedded multimedia operations and the pattern configuration, the language providing visualization and modeling for the enterprise application integration system.
8.	(Original) The computer program product in accordance with claim 7, wherein the multimedia requirements are classified according to a processing function to be applied to the media.
9-10.	(Canceled) 
11.	(Previously Presented) The computer program product in accordance with claim 7, wherein the semantic, application-level constructs include one or more constructs to extract an address and extract account data.
12.	(Previously Presented) The computer program product in accordance with claim 7, wherein the classified requirements include operations to read, write, update, and query the media.
13.	(Currently Amended) A system for integrating and visualizing media from a plurality of multimedia applications, the system comprising: 
a programmable processor; and

classifying, by one or more data processors, multimedia requirements in each of the plurality of multimedia applications, the classifying including identification of whether each of the plurality of multimedia application performs one or more processing functions including modifying images, extracting features, and/or converting images to text; 
deriving, by the one or more data processors, multimedia operations from the multimedia requirements, the derived multimedia operations including a face detection query operation and a set of current integration patterns, wherein multimedia operations derived from the multimedia requirements include one or more of operations to resize, crop as modification, and mark artifacts in image;
extending, by the one or more data processors, the set of current integration patterns of an enterprise application integration system by a set of new patterns based on the classified requirements and derived multimedia operations;
defining, by the one or more data processors, conditions and expressions for a pattern configuration that can be executed by the one or more data processors as semantic, application-level constructs, wherein at least one of the constructs detects a face on an image; and
composing, by the one or more data processors, one or more patterns to a language with embedded multimedia operations and the pattern configuration, the 
14.	(Original) The computer program product in accordance with claim 13, wherein the multimedia requirements are classified according to a processing function to be applied to the media.
15-16.	(Canceled)
17.	(Previously Presented) The computer program product in accordance with claim 13, wherein the semantic, application-level constructs include one or more constructs to extract an address and extract account data.
18.	(Previously Presented) The computer program product in accordance with claim 13, wherein the classified requirements include operations to read, write, update, and query the media.
Reasons for Allowance
	Claims 1, 2, 5-8, 11-14, 17, and 18 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.



The features as recited in independent Claims 1, 5, and 13 “deriving, by the one or more data processors, multimedia operations from the multimedia requirements, the derived multimedia operations including a face detection query operation and a set of current integration patterns, wherein multimedia operations derived from the multimedia requirements include one or more of operations to resize, crop as modification, and mark artifacts in image; extending, by the one or more data processors, the set of current integration patterns of an enterprise application integration system by a set of new patterns based on the classified requirements and derived multimedia operations; defining, by the one or more data processors, conditions and expressions for a pattern configuration that can be executed by the one or more data processors as semantic, application-level constructs, wherein at least one of the constructs detects a face on an image; and composing, by the one or more data processors, one or more patterns to a language with embedded multimedia operations and the pattern configuration, the language providing visualization and modeling for the enterprise application integration system,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176